FILED
                            UNITED STATES DISTRICT COURT                                     MAY 19 2009
                            FOR THE DISTRICT OF COLUMBIA
                                                                                       Clerk, U.S. District and
                                                                                         Bankruptcy Courts

Rita Morris McKeeman,                          )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.       09 0926
                                               )
Jan Horbaly, Clerk, United States Court )
of Appeals for the Federal Circuit,     )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

       The plaintiff has filed a pro se complaint and an application to proceed in forma

pauperis. The Court will grant the application to proceed in forma pauperis and dismiss the

complaint.

       The complaint consists of a single hand-written page. It does not mention the defendant

except in the caption and does not state what the defendant did to cause injury to the plaintiff. It

does not identify any injury at all. See CompI. Appended to the complaint is another complaint,

recently filed and still pending in the United States Court of Federal Claims.

       Rule 8 of the Federal Rules of Civil Procedure states the minimum requirements for

complaints. Fed. R. Civ. P. 8(a). Rule 8(a) requires that a complaint contain a short and plain

statement of the grounds upon which federal jurisdiction rests, a short and plain statement

showing that the plaintiff is entitled to relief, and a demand for judgment for the relief sought.

The minimum requirements Rule 8 imposes are designed to provide defendants with sufficient

notice of the claim or claims being asserted in order to allow defendants to prepare a responsive

answer and an adequate defense, and to determine whether the doctrine of res judicata applies.




                                                                                                           3
Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). Further, compliance with Rule 8(a)'s

requirements should provide a court with sufficient information to determine whether it has

jurisdiction over the claims.

          As drafted, the complaint does not make clear what claims plaintiff is pursuing against

the defendant or on what grounds, and it does not provide the defendant with sufficient

information to prepare a proper defense. In addition, the complaint does not provide sufficient

information to determine that jurisdiction exists to hear any of the claims plaintiff intends.

Accordingly, the complaint will be dismissed for failure to comply with the requirements of

Rule 8.

          In addition, a clerk of court enjoys absolute immunity for actions performed as an integral

part of the judicial process. Sindram v. Suda, 986 F.2d 1459,1460 (D.C. Cir. 1993) (per

curiam). Thus it is unlikely that this complaint would survive initial screening, even if it had

alleged an injury by the defendant clerk of court.

          A separate order accompanies this memorandum opinion.




Date:     g   IMr Z[tfj



                                                 -2-